
	
		II
		111th CONGRESS
		1st Session
		S. 2761
		IN THE SENATE OF THE UNITED STATES
		
			November 10, 2009
			Mr. Wicker (for himself,
			 Mr. Cochran, Mr. Vitter, and Ms.
			 Landrieu) introduced the following bill; which was read twice and
			 referred to the Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  bonus depreciation deduction applicable to the Gulf Opportunity Zone for 2
		  additional years.
	
	
		1.Short titleThis Act may be cited as the
			 GO Zone Bonus Depreciation Extension
			 Act.
		2.Extension of bonus
			 depreciation deduction applicable to the Gulf Opportunity Zone for 2 additional
			 years
			(a)In
			 generalParagraph (6) of
			 section 1400N(d) of the Internal Revenue Code of 1986 is amended by striking
			 “2010” each place it appears and inserting “2012”.
			
